        Case 2:20-cv-03649-PBT Document 15-5 Filed 09/03/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                        Case No. 20-cv-03649-PBT
                    Plaintiff,
v.                                                    CERTIFICATE OF SERVICE

JOSEPH T. MASRUD,

                  Defendant.


       I, Eric E. Reed, hereby certify that on September 3, 2020, Polysciences Inc.’s Reply in
Support of Motion for a Temporary Restraining Order and Preliminary Injunction and the
Declarations thereto, were filed via the Court’s ECF system and served upon all counsel of
record via ECF notification.


                                           FOX ROTHSCHILD LLP

Dated: September 3, 2020                   /s/ Eric E. Reed
                                           Eric E. Reed
                                           2000 Market Street, 20th Floor
                                           Philadelphia, PA 19103
                                           (215) 299-2741 - direct
                                           (215) 299-2150 - fax
                                           EReed@foxrothschild.com
                                           Attorneys for Plaintiff, Polysciences, Inc.
